UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,
v.

Crim. Action N0. 04cr375

DESMOND BARR,

Defendant.

ORDER

'I`his matter comes before the Court upon the receipt of a Report and Recommendation
dated October 26, 201 0, from Magistrate Judge Deborah A. Robinson, that recommends
revoking Defendant’s supervised release. No objections to the Magistrate Judge’s Report and
Recommendation have been received by the Court.

Accordingly, it is this day of November, 2010,

ORDERED that the Report and Recommendation is hereby ADOPTED; it is

FURTHER ORDERED that the supervised release is revoked; and it is

FURTHER ORDERED that the case is hereby scheduled for Re-sentencing on

9/5.,\_;, (¢'9/,01;>// at ‘).'B¢_j.a.m./p.-n~r."in Courtroom 28A.

\

C’%s v<t¢£zt_ »/. '

COLLEEN KOLLAR'ZKOTELLY
United States District Judge

Copies to: (see next page)

”N)

Copies to:

Mary Petras, AFPD.

Angela George, AUSA

Kurt H. Panzer, Jr., US Probation Off`icer
Magistrate Judge Deborah Robinson
Pretrial Services